Case 1:18-cv-21535-KMW Document 56 Entered on FLSD Docket 03/14/2019 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO: 1:18-cv-21535-KMW


  GURPREET GILL MAAG,

         Plaintiff,

  vs.

  SILVERSEA CRUISES LTD.,

         Defendant.

  ___________________________________/


                       PLAINTIFF’S RESPONSE TO DEFENDANTS’
                        DAUBERT MOTION TO STRIKE OPINIONS
                       AND TESTIMONY OF PLAINTIFF’S EXPERTS

         The Plaintiff, by and through undersigned counsel, hereby responds to Defendants’

  Daubert Motion to Strike Opinions and Testimony of Plaintiff’s Experts, as follows:

                                       I. INTRODUCTION

         On or about July 7, 2017, Plaintiff, GURPRETT GILL MAAG, was a passenger on the

  aforementioned the Defendant’s Silver Cloud ship.           Ms. Maag made special dietary

  arrangements with the Silver Cloud. However, despite the arrangements, was seriously injured as

  result of being served food (Guacamole Tumbler) on the ship that contained shellfish that the

  ship knew Ms. Maag could not safely eat. When this food was ordered, it was made clear that it

  should be vegetarian and that Ms. Maag was severely allergic to shellfish. This was noted by the

  waiter and confirmed verbally. When this food was served it was reconfirmed with the waiter

  that it was a vegetarian Guacamole and the waiter replied in the affirmative. This food caused

  Ms. Maag to have a severe physical attack. Ms. Maag suffered a life threatening allergic
Case 1:18-cv-21535-KMW Document 56 Entered on FLSD Docket 03/14/2019 Page 2 of 7




  reaction. She then required medical treatment and received some treatment from the ship’s

  doctor.

            On July 9, 2017 when Ms. Maag and her husband Daniel Maag attempted to obtain the

  medical information and obtain further treatment for the injuries, ship physician Dr. Wood

  slammed shut a door on Ms. Gill Maag right next to her face which created a very loud sound

  causing further injuries, including but not limited to damage to Ms. Gill Maag’s hearing and

  headaches. She has also had fertility difficulty related to these incidents.

                                         II. LEGAL STANDARD


            It is within the trial court’s discretion to admit expert testimony and the court enjoys

  “considerable leeway” when determining the admissibility of this testimony. Cook v. Sheriff of

  Monroe County, Fla., 402 F.3d 1092, 1103 (11th Cir. 2005). In Daubert v. Merrell Dow Pharm.

  Inc., 509 U.S. 579 (1993), the Supreme Court set forth that the admissibility of expert testimony

  is governed by Rule 702 of the Federal Rules of Evidence and it provides that a witness is

  qualified to testify in the form of an opinion if: (1) the expert’s scientific, technical, or other

  specialized knowledge will help the trier of fact to understand the evidence or to determine a fact

  in issue; (2) the testimony is based on sufficient facts or data; (3) the testimony is the product of

  reliable principles and methods; and (4) the expert has reliably applied the principles and

  methods to the facts of the case. Fed. R. Evid. 702.

            Any weakness in an expert witnesses opinion factual basis bears on the weight of the

            evidence rather than on its admissibility. Scaccetti v. NCL (Bahamas) Ltd., Slip

  Copy (2018) and Ostroski v. United States, 2007 WL 9701868, at *2 (S. D Fla. Aug 23,

  2007).

            The court’s duty is not “to make ultimate conclusions as to the persuasiveness of the
Case 1:18-cv-21535-KMW Document 56 Entered on FLSD Docket 03/14/2019 Page 3 of 7




  proffered evidence.” Quiet Tech. DC-8, Inc. v. Hurel-Dubois UK Ltd., 326 F.3d 1333, 1341

  (11th Cir. 2003).

          The Court’s admissibility of the expert testimony is determined as follows.

          (1) the expert is qualified to testify competently regarding the matters he intends to

  address; (2) the methodology by which the expert reaches his conclusions is sufficiently reliable

  as determined by the sort of inquiry mandated in Daubert; and (3) the testimony assists the trier

  of fact, through the application of scientific, technical, or specialized expertise, to understand the

  evidence or to determine a fact in issue. City of Tuscaloosa v. Harcos Chemicals, Inc., 158 F.3d

  548, 562 (11th Cir. 1998); United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir 2004). Quiet

  Tech. DC-8, Inc., 326 F.3d at 1341.

          This list of factors does not exhaust the different considerations that bear on the ultimate

  reliability of a proffered expert’s opinion. Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137,

  150 (1999). A federal court should consider any additional factors that may advance a Rule 702

  analysis.” Id.

          Whether the Daubert opinion factors “are even pertinent to assessing reliability in a

  given case will [depend] on the nature of the issue, the expert’s particular expertise, and the

  subject of his testimony.” United States v. Brown, 415 F.3d 1257, 1267–68 (11th Cir. 2005)

          Expert testimony is admissible on matters that are beyond the understanding of the

  average lay person. Frazier, 387 F.3d at 1262–63.

                                                 ARGUMENT
Case 1:18-cv-21535-KMW Document 56 Entered on FLSD Docket 03/14/2019 Page 4 of 7




          The initial expert disclosure was served after Plaintiff requested that Defendant agree to a 10 day

  extension for Plaintiff to disclose her experts due to counsel for Plaintiff’s family emergency1. This

  extension was agreed to by Defendant via email from counsel for Defendant on October 18, 2018.

          None of the expert witnesses disclosed by Plaintiff are retained to provide expert testimony in

  this case. They are treating physicians. Accordingly, the expert disclosures need not meet the

  requirements of a retained expert witness disclosure as set forth in Federal Rule of Civil Procedure

  26(a)(2)(B).

                           PLAINTIFF’S TREATING PHYSICIAN EXPERTS2

          A. Dr. Nair

          Dr. Nair is a treating physician not a retained expert. Dr. Nair’s report clearly discloses the

  facts and opinions to which he is expected to testify. Dr. Nair has provided detailed medical reports

  including a medical history and opinions in the medical report of August 24, 2017 and opinions in

  the report of May 15, 2018.

          B. Dr. Ping

          Dr. Ping is a treating physician not a retained expert. Dr. Ping’s report clearly discloses the

  facts and opinions to which he is expected to testify.

          Dr. Ping’s report contains a medical history, past history, neurological examination and

  Opinions.

          C. Dr. Chua

          Dr. Chua is a treating physician not a retained expert. Dr. China’s report clearly discloses the

  facts and opinions to which he is expected to testify.


  1
   Counsel for Plaintiff’s father passed away on September 29, 2018.
  2
   The qualifications of the treating physician experts were provided in the expert disclosures of all but Dr.
  Babu.
Case 1:18-cv-21535-KMW Document 56 Entered on FLSD Docket 03/14/2019 Page 5 of 7




          Dr. Chua’s reports contains a history, physical examination and diagnosis

                  D. Dr. Shuen

          Dr. Shuen is a treating physician not a retained expert. Dr. Shuen’s report clearly discloses

  the facts and opinions to which she is expected to testify.

          Dr. Shuen’s report contains a medical history, testing information and opinions as well as a

  plan.
          E. Dr. Babu

          Dr. Babu is a treating physician not a retained expert.3.

          Dr. Babu’s report contains a history, test results and opinion as well as a recommendation.

            These treating physicians did in fact disclose in their written reports the subject matter that

  they are expected to present evidence upon as well as a summary of the facts and opinions to which

  they are expected to testify. Federal Rule of Civil Procedure 26(a) (2) (C) (i).

          Federal Rules of Civil Procedure 37 does not apply here to strike any of Plaintiff’s experts as

  the disclosures are proper.

          The expert witnesses have been available for deposition but Defendant has never sought to

  depose any of them to discover any further information. There is no prejudice to Defendant.

          The Defendant does not cite any eleventh circuit case requiring compliance with Rule 26(a)

  of the Federal Rules of Civil Procedure for a treating physician testifying on causation.

          As Defendant acknowledges, a treating physician can render opinions regarding the course of

  treatment and a reasonable reading of the medical records.

          Contrary to Defendants position, the medical records provided here are not voluminous, not

  hard to follow and provide the information in a very easy to read context.


  3
   Dr. Babu was disclosed as an expert shortly after his examination of Plaintiff which occurred on
  February 11, 2019.
Case 1:18-cv-21535-KMW Document 56 Entered on FLSD Docket 03/14/2019 Page 6 of 7




          The Defendant can utilize “Vigorous cross-examination, presentation of contrary

  evidence, and careful instruction on the burden of proof are the traditional and appropriate means

  of attacking shaky but admissible evidence.” See Daubert, 509 U.S. at 596.

                                 TREATING PHYSICIAN TESTIMONY

         Treating physicians may testify regardless of whether or not they are considered experts.

         A treating physician is not an expert witness if he or she testifies about observations

  based on personal knowledge, including the treatment of the party. U.S. v. Henderson, 409 F.3d

  1293, 1300 (11th Cir2005).

          A physician may offer lay opinion testimony, consistent with Rule 701, when the

  opinion is “based on his experience as a physician and [is] clearly helpful to an understanding of

  his decision making process in the situation.” Henderson, 409 F.3d at 1300; and Weese v.

  Schukman, 98 F.3d 542 (10th Cir.1996).

         All disclosed treating physician experts are without question entitled to testify regarding

  their treatment and related facts and opinions.

                                         CONCLUSION

         The expert disclosures reflect that the experts are qualified in the specialties of their

  opinions, their opinions are reliable and include examinations as a basis and would assist the trier

  of fact. Accordingly, the Court should not strike Plaintiff’s expert witness disclosures and

  supplemental expert witness disclosures nor exclude any of the opinions set forth in the medical

  reports provided. Alternatively, a pretrial ruling limiting expert testimony should be deferred until

  trial to allow questions of foundation, relevancy and prejudice to be resolved in context.

  Notwithstanding the expert issue, all of the treating physicians should be permitted to testify

  regarding their care and treatment and a reasonable reading of their medical records.
Case 1:18-cv-21535-KMW Document 56 Entered on FLSD Docket 03/14/2019 Page 7 of 7




                                  CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that on this 14th day of March, 2019, I electronically filed a copy

  of the foregoing documents with the Clerk of the court using CM/ECF. I also certify that the

  foregoing document is being served on all counsel of record identified either via transmission or

  Notice of Electronic Filing generated by CM/ECF or in some other authorized manner for those

  counsel or parties who are not authorized to receive electronically Notices of Filing.


                                                       SILVERSTEIN, SILVERSTEIN
                                                         & SILVERSTEIN, P.A.
                                                       504 Aventura Corpoe Center
                                                       20801 Biscayne Boulevard
                                                       Aventura, Florida 33180
                                                       MIAMI-DADE           (305) 935-2500
                                                       BROWARD              (954) 463-1333
                                                       FACSIMILE            (305) 935-3214
                                                       gsilverstein@ssspa-law.com
                                                       dsilverstein@ssspa-law.com
                                                       gpatterson@ssspa-law.com


                                                             /s/ Signed electronically
                                                       BY:________________________________
                                                             GREGG A. SILVERSTEIN
                                                             Florida Bar No. 821853
